EDWARD S. KLEIN, Judge.
This cause came before this court on the amended complaint of the plaintiff for unlawful detainer against the defendants, and a jury having been sworn and the court having heard the testimony of the plaintiff and its witnesses, and the court having determined that rental of the defendants for the premises in question was tendered and accepted by the plaintiff subsequent to the issuance of the “notice to quit” although prior to the issuance of the summons and complaint, in the above styled case, and that there were no special circumstances which would indicate that the defendants had stipulated with the plaintiff that the rental so tendered and accepted would not constitute a waiver of the rights of the plaintiff to prosecute the above styled action.
*52It is ordered and adjudged that a verdict for the defendants be and it is hereby directed, on the ground that the plaintiff accepted rental payments subsequent to the issuance of its “notice to quit” to the defendants, and the above-styled action is hereby dismissed, with costs and prejudice to the plaintiff.